Kane, J. (concurring).
The record contains many indications that defendant had been represented by other attorneys in the preparation of his defense to the instant charges before the Public Defender was assigned and that they had conducted pretrial motion and discovery proceedings on his behalf. Although the precise nature and extent of such efforts have not been detailed, we are unable to conclude that defendant has shown it was an abuse of discretion on the part of the trial court to advance the date of his trial.